DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) s 11 and 13 is/are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPUB 2011/0046249 to Ponticiello et al., (hereinafter “Ponticiello”).
The rejection stands as per reasons of record.
Specifically, as discussed in the previous office action, Pontiviello discloses expandable vinyl aromatic polymers comprising at least one blowing agent and dispersed coke particles.  See the entire document, all illustrative examples.  The amounts of coke in in the compositions is disclosed as from 0.05 to 25 wt % with respect to the vinyl aromatic polymer (claim 1), and is disclosed in, for example, illustrative example 10 as about 4 wt % of the expandable composition. 

 	Ponticiello further discloses foams obtained from molding of expanded vinyl aromatic polymers of its disclosure and reports that thermal conductivity of such foams is 30. 5 mW/m.K  for foams of density of 17 kg/m3 as per example 10, which is lower than  the claimed thermal conductivity of the foams od either  15 and 18 kg/m3 density.  Further it is noted that, as per illustrative examples of the instant application, the claimed thermal conductivity is achieved   for compositions containing 6 wt % of coke, i.e., a significantly higher amounts of coke as compared to the compositions disclosed in illustrative example 10 of Ponticiello.  Adding more coke to compositions of Ponticiello is expected to result in even lower thermal conductivity.
	Ponticiello does not address the average stack height (Lc) of carbon crystallites of coke used in examples or the volume median particle diameter (D50) as obtained from laser light scattering measurements according to ISO 13320 (while reporting MT50 diameter, which differs from the claimed D50).

This believe is based on the examples and comparative examples of the instant application.
As discussed above, at about 4 wt % loading of coke the thermal conductivity of foam molding of 17 kg/m3 is 30.5 mW/m.K .  It is expectred to be significantly lower for coke loading of about 6 wt % which is comparable to the illustrative examples of the instant application.  This believe is based on the fact that thermal conductivity wad decreased from 32 mW/m.K in example 7 using about 2 wt % of coke to 30.5 mW/m.K for example 10 using about 4 wt % of coke.
As evident from illustrative example 1-3 and comparative examples 4 and 5, such low conductivities could only be achieved for coke with the claimed D50 diameter.
As evident from comparative example 6, the low thermal conductivities that are comparable to the conductivity of example 10 of Pontisiello (which, as discussed above, is expected to be even lower for  compositions containing 6 % of coke) could be only achieved for coke that exhibits the claimed Lc. 

The burden is shifted to the applicants to provide factual evidence to the contrary. 
The invention as claimed, therefore, is fully anticipated by the examples of Ponticiello.

Claim Rejections - 35 USC § 103
Claim s 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponticiello in combination with WO 2014/102137 to Total Recearch and Tecnology Feluy, (hereinafter “Total Technology”).
The disclosure of Ponticiello is discussed above.
Polnticiello further expressly discloses addition of brominated flame retardants in the amounts fully cooresponding to the claimed amounts and flame retardant synergist in the amounts also corresponding to the claimed amounts.  See, for example, [0031], claim 5 of Ponticiello.
Ponticiello does not expressly discloses polymeric flame retardants.  However  it is well known in the art that polymeric brominated compounds 
Ponticiello further expressly discloses that various conventional additives, such as nucleating agents, may be added to the expandable compositions.  Ponticiello [0036, 0046].
As per Total Technologies, wax of the claimed molecular weight is a known nucleating agent and is commonly used in the amounts corresponding to the claims in expandable vinyl aromatic compositions.  See Total Technologies [0064-66], illustrative examples.
Therefore, using the claimed flame retardant/synergist and the nucleating agent in the claimed amounts in compositions of Ponticiello would have been obvious as such components are known functional compounds for expandable vinyl aromatic compositions with reasonable expectation to achieve compositions with properties corresponding to the expected properties of compositions with added known functional additives. 

Ponticiello does not disclose a process that fully correspond to the claimed process.
However, Total Technologies teach that he process of preparation of beads or granules of an expandable vinyl aromatic polymer comprising the steps that fully correspond to the claimed process is a known process of preparation of beads or granules of an expandable vinyl aromatic polymers and may be used in place of other processes including those disclosed by Ponticiello.  See Total Technologies, [0089-93].
 Specifcally, the process disclosed by Total Technologies includes steps of a. producing a polymer melt stream of an expandable vinyl aromatic polymer; b. deriving a part of said polymer stream and creating main polymer melt stream (1) and a side loop with an additional polymer melt stream (2); c. dispersing coke and the foam cell regulator into said additional polymer melt stream (2); d. joining the additional polymer stream (2) and the main stream (1) and forming a new polymer melt stream; e. introducing a blowing agent into the new polymer melt stream; f. cooling 
As discussed in claim 10, for example, between 5 and 30 % of the main polymer stream is derived in step b) to form the additional polymer stream.  In step c), the coke particles and the foam cell regulator are dispersed in the additional polymer stream by means of an extruder, (claim 11), and the dispersion in step c) is performed in the polymer melt at a temperature comprised between above 180°C [0093].
Addition of a stabilizer is discussed in [0085], and also discussed I n Ponticiello [0036 and 0056].  Neither reference specifically address the step in which a stabilizer is added, however sequence of adding non-reactive components to the melt is prima facie obvious as per existing case law, and, therefore, adding g), one or more thermal stabilizer(s) and other common additives (including stabilizers, antioxidants and anti-acids) would have been obvious absent showing of unexpected results that can be attributes to addition of those components in the claimed order. 
.


Response to Arguments
Applicant's arguments filed 1-28-2021 have been fully considered but they are not persuasive. 
It is noted that the applicants refer to non-existing claim 28 in arguing indefiniteness rejection and non-existing claims 22-25 and 29-30 in arguing anticipation rejection.  It also noted that claim 16-18 were not rejected as anticipated by Ponticiello.   The examiner assumes that it was a mistake and the arguments are drawn to pending claims 11, 13-20. 
The applicants argue that Ponticiello does not teach the limitation fo claims 11 and 14, and specifically that “Nothing in the cited reference teaches that 3 and 8 % by weight of coke would achieve a thermal conductivity, (k) measured according to ISO 8301, of: 32.5 mW/m.K or less at a foam density of 12.5 kg/m3 or lower; or 31 mW/m.K or less at a foam 
The applicants state that the “ Ponticiello does not teach or suggest these limitations. In particular, the examples cited in Ponticiello (Examples 7 and 11) all teach coke compositions greater than 3 and 8 % by weight of coke to achieve the desired reduced thermal conductivities claimed in claim 11. For example, example 7 teaches a composition with 20 parts (20%) coke particles.”
The examine believes that the applicants misinterpret the disclosure of Ponticiello, and specifically the amounts of coke in the referenced examples 7 and 11.   The reference examples discloses about 20 wt % of coke in the styrene masterbatch, not in the final composition for production of expandable product.  This masterbtch  in the amounts of 123.4parts  is dissolved in about 876 parts of polymerizable monomers (styrene, ethylbenzene, methyl styrene, divinylbenxene), which monomers are polymerized to 72 conversion, creating compound (A).  Thus, the amounts of coke in composition (A) is 20 parts per about 750 parts of polymer.  Then, 850 parts of  compounds (A) is then further  mixed with 150 parts of compound B, containing another 120 parts of polystyrene.  Thus, the 
ALL other examples expressly disclose the amounts of coke from about 1 to about 4 wt % coke.  The disclosed thermal conductivity is=achieved in ALL illustrative examples is achieved with the amounts of coke that is  either less than the claimed amounts, or at least half the amounts of the upper claimed limitation of 8 wt %. 
As discussed above in detail, the claimed thermal conductivities for the specified densities are fully expected to be exhibited by the products disclosed by Ponticiello based on disclosed thermal conductivities, the LOW amounts of coke used in ALL of the examples of Ponticiello of illustrative examples of the instant application, all of which illustrative examples utilize higher amounts of coke compared to ALL illustrative examples of Ponticiello. 
The examiner shifted the burden to the applicants to provide factual evidence to the contrary, however, the applicants only provided the arguments that Ponticiello uses higher amounts of coke, which arguments are drawn to the erroneous interpretation of datat presented in Ponticiello.
The invention as claimed, therefore, is still considered to be unpatentable over the disclosures of the cited references. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner




ISZ